DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claim 2 be found allowable, claims 15 and 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  While claim 2 recites that “the valve comprises a relief valve; wherein the valve is configured to open at a threshold setting” and claim 15 only recites “wherein the valve is configured to open at a threshold setting,” there is structurally no difference between a “relief valve . . . configured to open at a threshold setting” and “a valve . . . configured to open at a threshold setting.”  
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase “a first hydraulic fluid and a second hydraulic fluid” is indefinite because it is unclear whether the first and second hydraulic fluids are the same as, distinct from, or inclusive of the previously recited “hydraulic fluid for damping.”  
Regarding claim 11, the phrase “wherein the volume of fluid in the fluid circuit comprises hydraulic fluid and oil” is indefinite because it is unclear whether the hydraulic fluid and/or oil is the same as or distinct from the previously recited “hydraulic fluid for damping,” “first hydraulic fluid,” “second hydraulic fluid” and/or “oil.” 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	While claim 16 additionally recites that “the valve comprises a relief valve,” it is unclear how this further limits claim 15, which recites “a valve . . . configured to open at a threshold setting.”   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (US 2010/0219569).
Regarding independent claim 1, Mori discloses a suspension assembly (see Abstract, FIGS. 1-5) configured to use a volume of fluid in a fluid circuit for damping (see e.g. ¶ 0047) comprising: a volume compensator (57) configured to provide an expandable volume (43D) to contain fluid in the fluid circuit (see ¶ 0057); a valve (72) configured to open to facilitate the flow of fluid through the valve to limit expansion of the volume of the volume compensator (see ¶ 0065).
Regarding claim 2, Mori discloses that the valve comprises a relief valve (72); wherein the valve is configured to open at a threshold setting (see ¶ 0065).
Regarding claim 3, Mori discloses that the volume compensator comprises a bladder (57).
Regarding claim 4, Mori discloses that the valve comprises a flow control element (72).
Regarding claim 5, Mori discloses that the valve is installed in an end cap (19) (see FIG. 5).
Regarding claim 6, Mori discloses that the valve is installed adjacent the volume compensator (see FIG. 5).
Regarding claim 7, Mori discloses that the valve comprises a spring (73); and wherein the threshold setting is determined by the spring (see ¶ 0065).
Regarding claim 8, Mori discloses that the threshold setting is selected based on a capacity of the volume compensator (see ¶ 0065).
Regarding claim 9, Mori discloses that the volume compensator comprises a bladder (57) comprising an expandable volume (see ¶ 0063).
Regarding claim 10, Mori discloses that the threshold setting is intended to prevent the volume of fluid flowing into the bladder from exceeding the expandable volume of the bladder to prevent rupture of the bladder (see ¶¶ 0063-0065).
Regarding claim 11, Mori discloses that the fluid circuit is configured so that the volume of fluid in the fluid circuit comprises hydraulic fluid for damping (see ¶ 0047); wherein the volume of fluid in the fluid circuit comprises a first hydraulic fluid and a second hydraulic fluid; wherein the second hydraulic fluid comprises oil (see ¶ 0047); wherein the oil comprises oil that has leaked into the fluid circuit during operation (see ¶ 0047); wherein the volume of fluid in the fluid circuit comprises hydraulic fluid and oil; wherein the oil comprises semi-bath oil that has leaked into the fluid circuit through a seal during damping (see ¶ 0047).
Regarding claim 12, Mori discloses that the fluid circuit comprises a first chamber (43A) and a second chamber (43B); wherein the fluid circuit is configured so that fluid flows from the first chamber into the second chamber and into the volume compensator during damping (see ¶¶ 0055, 0056).
Regarding claim 13, Mori discloses that the fluid circuit is configured so that fluid flows from the first chamber into the second chamber and into the volume compensator and through the valve into a third chamber (27, 28) during damping (see ¶ 0065).
Regarding claim 14, Mori discloses that the volume compensator comprises a bladder (57).
Regarding independent claim 15, Mori discloses a suspension assembly (see Abstract, FIGS. 1-5) configured to use a volume of fluid in a fluid circuit for damping (see e.g. ¶ 0047) comprising: a volume compensator (57) configured to provide an expandable volume (43D) to contain fluid in the fluid circuit (see ¶ 0057); a valve (72) configured to open to facilitate the flow of fluid through the valve to limit expansion of the volume of the volume compensator (see ¶ 0065); wherein the valve is configured to open at a threshold setting (see ¶ 0065).
Regarding claim 16, Mori discloses that the valve comprises a relief valve (72).  
Regarding claim 17, Mori discloses that the volume compensator comprises an expandable bladder (57) comprising an expandable volume (see ¶ 0063), wherein the threshold setting is intended to prevent the volume of fluid flowing into the bladder from exceeding the expandable volume of the bladder to prevent failure of the bladder (see ¶¶ 0063-0065).
Regarding independent claim 18, Mori discloses a suspension assembly (see Abstract, FIGS. 1-5) configured to use a volume of fluid in a fluid circuit for damping (see e.g. ¶ 0047) comprising: a fork assembly (see FIG. 2, ¶ 0026); a volume compensator (57) configured to provide an expandable volume (43D) to contain fluid in the fluid circuit (see ¶ 0057); a valve (72) configured to open to facilitate the flow of fluid through the valve to limit expansion of the volume of the volume compensator (see ¶ 0065), wherein the volume compensator and the valve are contained in the fork assembly (see FIG. 2).
Regarding claim 19, Mori discloses that the fluid circuit comprises a first chamber (43A) and a second chamber (43B); wherein the fluid circuit is configured so that fluid flows from the first chamber into the second chamber and into the volume compensator during damping (see ¶¶ 0055, 0056), wherein the fluid circuit is configured so that fluid flows from the first chamber into the second chamber and into the volume compensator and through the valve into a third chamber (27, 28) during damping (see ¶ 0065).
Regarding claim 20, Mori discloses that the volume compensator comprises an expandable bladder (57) comprising an expandable volume (see ¶ 0063), wherein a threshold setting of the valve is selected to prevent failure of the expandable bladder (see ¶¶ 0063-0065).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

June 17, 2022